Citation Nr: 0202651	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  92-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 21, 1989 
for the award of service connection for chronic acquired 
psychiatric disability (diagnosed as paranoid schizophrenia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel



INTRODUCTION

The veteran had active military service from August to 
November 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) May 1991 rating decision which, 
implementing November 1990 Board decision granting service 
connection for psychiatric disability, awarded service 
connection for chronic acquired psychiatric disability 
effective March 21, 1989.

By April 13, 2000 decision, the Board denied entitlement to 
an effective date earlier than March 21, 1989 for the award 
of service connection for psychiatric disability (by that 
decision, the Board also increased the rating of the service-
connected psychiatric disability to 100 percent, from the 
effective date of award of service connection).  Timely 
appeal from that decision was filed with the U.S. Court of 
Appeals for Veterans Claims (the Court).  By July 26, 2001 
Order, the Court vacated the April 2000 Board decision to the 
extent that it denied the earlier effective date claim and, 
consistent with the newly-enacted Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001), 
remanded the case to the Board for further action consistent 
with the Order.


FINDINGS OF FACT

1.  The veteran was separated from active service in November 
1976.

2.  His original claim of service connection for "mental 
illness" was received by the RO on March 21, 1989.  

3.  By May 1991 rating decision, implementing a November 1990 
Board decision which granted service connection for 
psychiatric disability, the RO awarded service connection for 
that disability from March 21, 1989, the date of receipt of 
the veteran's claim.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 
1989 for the award of service connection for psychiatric 
disability have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed VCAA into law, which 
provides, among other things, for notice and assistance to 
veterans under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise, or has permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
exhaustive medical and non-medical records.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  The Board finds 
that the record, as it stands, is adequate to allow for 
equitable review of the veteran's appeal relative to the 
claim of entitlement to an effective date earlier than March 
21, 1989 for the award of service connection for psychiatric 
disability.  A remand of this claim to the RO would serve no 
other purpose that further delay final resolution of the 
veteran's appeal. 

Furthermore, the veteran and his representative have been 
notified of the applicable law and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his earlier effective date claim.  Consequently, the case 
need not be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

An effective date from the day following the date of 
separation from service or the date entitlement arose is 
authorized if the claim is received within one year of 
separation from service, otherwise the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating intent to apply for 
benefits under laws administered by VA, from a claimant, or a 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  On receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within a year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2001).  This may be done once a formal claim for 
compensation or pension has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2001).  The date of receipt of evidence from a 
private physician will be accepted when such evidence is 
within competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

A claim by a veteran for compensation may be considered to be 
a claim for pension, and a claim by a veteran for pension may 
be considered to be a claim for compensation; the greater 
benefit will be awarded unless the veteran specifically 
elects the lesser benefit.  38 C.F.R. § 3.151(a) (2001).  

The veteran was separated from active service in November 
1976, and in April 1981, he filed a claim for VA disability 
compensation or pension, seeking service connection for 
residuals of head injury and eye disability.  

Private medical records from August 1982 to January 1986, 
received in February 1986, document treatment for substance 
abuse, personality disorder, and psychiatric impairment.  
During the treatment, it was indicated that the veteran 
manifested psychiatric symptoms, including feeling like a 
"special person" and lacking insight into his condition, 
since September 1977.  Substance abuse, personality disorder, 
and schizophrenia were diagnosed.  

By RO decision in February 1986, service connection was 
denied for eye disability and residuals of head injury, and 
no timely appeal from that decision was filed by or on the 
veteran's behalf.  

In July 1986, the veteran filed a claim for VA benefits, 
specifically requesting an award of VA nonservice-connected 
disability pension, stating that his health was becoming 
increasingly worse, and that he was unable to obtain "any 
type of gainful employment."  A July 1986 statement of 
attending physician, submitted along with the nonservice-
connected disability pension claim, reveals that the veteran 
had schizophrenia and schizotypal personality disorder.  

By July 1986 letter, the RO informed the veteran that he did 
not have the requisite wartime service on which he could be 
awarded nonservice-connected VA disability pension benefits.  

In May 1988, the RO received from the veteran an inquiry 
about any benefits to which he may be entitled based on any 
service-connected or nonservice-connected disabilities he may 
have; he indicated he was a patient at "MHMR," that his 
health was poor, and that he was unable to obtain any gainful 
employment.  

By June 1988 letter from the RO, the veteran was advised that 
the record did not show him to have any service-connected 
disabilities, and that he did not have qualifying wartime 
service for VA nonservice-connected pension benefits.  

On March 21, 1989, the RO received from the veteran written 
correspondence wherein he indicated that he had a "mental 
illness" of service origin, and that he was seeking service 
connection for that disability.  Along with that 
correspondence, he submitted VA and private medical records 
from March 1982 to July 1986, and records from the Social 
Security Administration from May 1987 to December 1988, 
documenting treatment for variously diagnosed psychiatric 
disability.  

Private medical records from September 1977 to July 1982, 
received in July 1989, document treatment for the veteran's 
psychiatric disability, diagnosed in 1982 as paranoid 
schizophrenia.  

By November 1990 decision, the Board granted service 
connection for the veteran's chronic psychiatric disability, 
diagnosed as schizophrenia.  By rating decision in May 1991, 
the RO implemented the November 1990 Board decision, awarding 
service connection for psychiatric disability, effective 
March 21, 1989, the date of receipt of the claim.  

Post-service VA and private medical records added to the file 
in conjunction with the veteran's appeal, document 
intermittent treatment for his service-connected psychiatric 
disability, indicating that he had psychiatric impairment as 
early as 1977.  

In written correspondence, the veteran contended, 
essentially, that service connection for his psychiatric 
disability should be awarded from the day following his 
service separation, because the disability had its onset in 
service.  

Based on the foregoing, the Board finds that the criteria for 
an effective date earlier than March 21, 1989 for the award 
of service connection for chronic acquired psychiatric 
disability, currently diagnosed as paranoid schizophrenia, 
have not been met.  The evidence clearly shows that the 
veteran was separated from active service in November 1976, 
more than 12 years prior to the filing of his claim of 
service connection for psychiatric disability in March 1989.  
On March 21, 1989, he filed a claim of service connection for 
a psychiatric disability; in conjunction with that claim, 
various medical and non-medical records have been associated 
with the file, indicating, collectively, that he had a 
chronic psychiatric disability of service origin.  Based on a 
review of such evidence, service connection for psychiatric 
disability was granted by Board decision in November 1990; 
May 1991 RO rating decision, which implemented the November 
1990 grant of service connection, awarded service connection 
for psychiatric disability, effective March 21, 1989, the 
date of receipt of the veteran's service connection claim.  

Although medical records indicating the presence of 
psychiatric impairment as early as September 1977 were in the 
claims file before the filing of the service connection claim 
in 1989, the veteran's correspondence which was received on 
March 21, 1989 was the earliest correspondence which may be 
construed as a claim of service connection for psychiatric 
disability; the aforementioned medical records did not 
suggest that he was seeking to establish service connection 
for a psychiatric disability before March 1989.  Medical 
records documenting psychiatric treatment from 1977, of 
record prior to March 1989, could only constitute an informal 
claim under 38 C.F.R. § 3.155 by application of 38 C.F.R. 
§ 3.157, discussed above.  It is clear, however, that 
38 C.F.R. § 3.157 applies only as to what is accepted as an 
informal claim for increased compensation once a formal claim 
has been allowed, or as an informal claim to reopen once a 
formal claim for VA disability compensation has been 
disallowed.  In this case, service connection for chronic 
acquired psychiatric disability had not been filed and 
finally adjudicated before the filing of the claim in March 
1989.  Although the veteran filed claims of service 
connection for residuals of head injury and eye disability, a 
claim for nonservice-connected pension before March 1989, and 
in May 1988 inquired about the availability of any service-
connected and nonservice-connected benefits to which he may 
have been entitled, no communication from him, earlier than 
that received in March 1989, may be construed as a claim of 
service connection for psychiatric disability.  See 38 C.F.R. 
§ 3.155.  

As indicated above, a claim for pension may be considered a 
claim for compensation.  See 38 C.F.R. § 3.151(a).  In this 
case, however, the Board finds that the veteran's claim for 
nonservice-connected pension benefits which he filed in July 
1986, may not be construed as a claim of service connection 
for chronic psychiatric disability.  In July 1986, he 
specifically identified the benefit he sought as entitlement 
to nonservice-connected pension benefits (38 C.F.R. 
§ 3.155(a)), and he did not suggest that he had any 
disability or impairment related to his active service 
period.  Although his July 1986 claim for nonservice-
connected pension benefits was accompanied by a certificate 
from attending physician, diagnosing schizophrenia, 
schizotypal personality disorder, and polysubstance abuse, 
the physician did not suggest that the veteran's psychiatric 
disability was related to active service; at the time of the 
veteran's July 1986 claim for nonservice-connected pension, 
the record included medical evidence showing psychiatric 
impairment (dated from August 1982 to January 1986 and 
submitted in February 1986).  Collectively, such evidence did 
not suggest that he had psychiatric disability or impairment 
of service origin and, for the first time in March 1989, he 
identified the benefit sought as service connection for 
"mental illness."  See Stewart v. Brown, 10 Vet. App. 15 
(1997) (VA is not automatically required to treat every claim 
for disability compensation as also being a claim for 
nonservice-connected pension benefits or vice versa).  

Consequently, under the applicable provisions discussed 
above, the veteran is not entitled to an effective date 
earlier than March 21, 1989 for the award of service 
connection for psychiatric disability, notwithstanding his 
contention that his psychiatric disability related back to 
active service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

In view of the foregoing, it is clear that the veteran has 
been awarded the earliest effective date provided by law.  As 
the applicable law and regulations are clear as to the issue 
at hand, the Board concludes that the veteran's claim for an 
earlier effective date for service connection for psychiatric 
disability must be denied.  

The Board notes that it has been contended that the RO 
committed error by failing to award service connection for 
chronic psychiatric disability effective from the day 
following the veteran's service separation (it is also noted 
that the RO issued a rating decision in April 1997, finding 
that the May 1991 rating decision was not clearly and 
unmistakably erroneous in awarding service connection for 
schizophrenia effective March 21, 1989).  

The Court has held that for there to be a valid claim of 
clear and unmistakable error (CUE), there must have been an 
error in the prior adjudication of the claim.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253-254 (1991); Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Robie v. Derwinski, 1 Vet. App. 612, 
614-615 (1991).  

To assert a valid claim of CUE, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994).  

In Luallen v. Brown, 8 Vet. App. 92 (1995), the Court 
reiterated that a valid claim of CUE must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  More than a contention as to how the 
facts were weighted or evaluated, in short, must be asserted 
to establish a viable CUE claim.  See 38 C.F.R. § 3.105.  

In this case, the veteran has generally alleged error by the 
RO in the May 1991 rating decision, which awarded service 
connection for chronic psychiatric disability effective March 
21, 1989, the date of receipt of the service connection 
claim.  However, he has not alleged any specific error, nor 
has he provided persuasive reasons why the result would have 
been different, but for the alleged error.  Thus, the veteran 
has not made a valid claim of CUE in the RO May 1991 
decision.  


ORDER

An effective date, earlier than March 21, 1989, for an award 
of service connection for chronic psychiatric disability 
(diagnosed as paranoid schizophrenia) is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


